Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on September 22nd, 2021 have overcome the following objections/rejections:
The rejections of Claims 9-12, and 19-20 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been withdrawn or rendered moot due to Applicant’s amendments and cancellation of claims;
The claims are no longer being interpreted under 35 U.S.C. 112(f)
The rejections of Claims 1-7, 9-17, and 19-20 under 35 U.S.C. 102(a)(2) have been withdrawn or rendered moot due to amendments and cancellation of claims.
Remaining pending Claims 1, 4-7, 9 and 15-17 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed September 22nd, 2021 have been fully considered but they are not persuasive. Applicant argues that Barnes et al. (US 2017/0270666 A1; hereafter: Barnes) does not teach that a region of interest is determined automatically by identifying areas with high intensity of a biological marker. Examiner respectfully disagrees. Barnes discloses “hot spot” and defines “hot spot” in ¶16. Barnes defines “hot spot” as a region in a stained image that has a high intensity value and/or high variation of intensity values which signals a high tumor growth rate. Furthermore, ¶11 of Barnes discloses how “hot spots reflect the invasive and aggressive tumor regions with high Ki67 marker expression” and how it can be “manually annotated by a pathologist on a digitized whole slide in a Barnes teaches the limitation of automatically identifying areas that have high intensity values of a biological marker. 
Applicant further argues that Kaur et al., “S100A7 overexpression is a predictive marker for high risk of malignant transformation in oral dysplasia.”, 2014, International Journal of Cancer, 134(6): 1379-1388; hereafter: Kaur does not remedy the deficiencies of staining for S100A7. Examiner respectfully disagrees. The disclosure of Kaur studies five biomarkers, including S100A7, as a potential biomarker for identifying oral dysplasia. Therefore, it would have been obvious to a person having ordinary skill in the art to combine the methodology of Barnes with the biomarkers of Kaur in order to arrive at the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, and further in view of Kaur
Regarding Claim 1, Barnes teaches: a method of prognosing the risk of developing a cancer in a subject, the method comprising (¶9: “the subject disclosure includes an image analysis system and computer implemented method for early stage cancer prognosis”): staining, with at least one stain for at least one biological marker associated with the cancer, a tissue sample obtained from the subject (¶20: “ the tissue slices may be marked by single or multiple stains for the identification of respective biological features”; ¶9: “Digitized whole slide images of serial section tissue slides are stained with the desired set of histopathological assays (H&E, IHC) utilizing either simplex or multiplex methodologies to evaluate the tumor and immune marker expressions in the tissue.”); digitally scanning the tissue sample with a digital scanner to generate a scanned image of the sample (¶8: “The tissue slides may be processed according to a specific staining protocol, digitized on a bright field or fluorescent microscopic or whole slide scanner”); analyzing the scanned image with an image analyzer to generate intensity values correlated to an amount of the at least one biological marker present in the tissue (¶8: “analyzed using automated image analysis algorithms”; Figure 1: element 100; ¶11: “generating a set of “hotspots” regions on Ki67 tissue slide”; ¶16: “A ‘hot spot’ as understood herein is a region in ta stained image that has a high intensity value and/or variation of intensity values”); identifying at least one region of interest, the at least one region of interest being defined by intensity values that exceed a predetermined threshold intensity (¶11: “the “hot spots” can be manually annotated by a pathologists on a digitized whole slide in a whole slide image reviewing system using the annotation tools or automatically generated by an image analysis algorithm to detect Ki67 stained tumor cells and over expressive regions”; ¶16: “A ‘hot spot’ as understood herein is a region in ta stained image that has a high intensity value and/or variation of intensity values”) and quantifying at least one parameter that characterizes the presence of the at least one biological marker (¶8: “analyzed using automated image analysis algorithms to quantify stains or biomarker expressions in the tissue slides. Quantifying expression may be accomplished using a specific scoring protocol”); transmitting the at least one quantified parameter to a processor (¶67: “a plurality of coefficients or parameters for the Cox model may be retrieved from parameter database”), the processor being programmed to execute an algorithm for determining a risk score representative of the risk the individual developing the cancer based on the at least one quantified parameter (¶10: “using image analysis algorithm to analyze and generating a whole slice score for marker expression on each of the plurality of adjacent IHC tissue slides such as percentage positivity, H-score, total cell counts; generating a risk stratification score by combing the whole slide scores from the IHC slides using a mathematical formula with a set of coefficients”); and, executing the algorithm to generate the risk score (¶8: “scores generated according to the scoring protocol may be combined an analyzed using the risk stratification scoring algorithm”) but does not teach that the cancer is oral cancer and the at least one biological marker comprises S100A7.
In a related art, Kaur teaches: that the cancer is oral cancer and the at least one biological marker comprises S100A7 (Abstract: Our study suggested the potential of S100A7 overexpression in identifying OLs [Oral Lesions] with dysplasia at high risk of cancer development) for the purpose of using a biomarker correlated with higher risk of oral cancer development.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes with the above teachings of Kaur in order to develop a cancer risk assessment method and system that utilizes the biomarker S100A7. The motivation in doing so would lie in the association of S100A7 with higher risk of oral cancer, allowing for early and accurate prognosis.
Barnes, in view of Kaur, teaches: the step of analyzing is performed automatically following the step of scanning (Barnes: ¶8: “The tissue slides may be processed according to a specific staining protocol, digitized on a bright field or fluorescent microscopic or whole slide scanner, and analyzed using automated image analysis algorithms to quantify stains or biomarker expressions in the tissue slides.”).
Regarding Claim 4, Barnes, in view of Kaur, teaches: the method of claim 1, wherein the digital scanner, the image analyzer and the processor are connected together over a data communication network (Barnes: Figure 1; Barnes: ¶71: “the functional elements of a computer communicate with each other via system bus. Some embodiments of a computer may communicate with some functional elements using network or other types of remote communications”). 
Regarding Claim 5, Barnes, in view of Kaur, teaches: the method of claim 1, wherein the at least one parameter represents: an area within the at least one region of interest comprising the at least on biological marker; an average size of the cells within the at least one region of interest; or a combination thereof (Barnes: ¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”).
Regarding Claim 6, Barnes, in view of Kaur, teaches: the method of claim 1, wherein the at least one parameter comprises two parameters (Barnes: ¶67: “The Cox proportional hazards regression model models time to distant recurrence by taking two variables and finding the best logistic combination of the two to predict time to distant recurrence”; Barnes: ¶48: “the scores computed from individual marker slides may then be integrated to determine a risk score (for example, IHC3) using statistical methodology that includes fitting with a Cox proportional hazards regression model as performed by Cox modeling module 114”).
Regarding Claim 7, Barnes, in view of Kaur, teaches: the method of claim 6, wherein the two parameters represents (i) an area within the at least one region of interest comprising the at least one biological marker, and (ii) an average size of the cells within the at least one region of interest (Barnes: ¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”; The criteria listed in Barnes is not an exhaustive list and therefore includes the two parameters claimed, specifically in regards to sample morphology and cell morphology.).
Regarding Claim 9, Claim 9 discloses a system that performs the disclosed method of Claim 1. Therefore, the rejection of Claim 1 is equally applied here. (See Barnes: Figure 1 and Barnes: ¶68-72 for a description of the system).
Regarding Claim 15, Barnes, in view of Kaur, teaches: the system of claim 9, wherein the at least one parameter represents: an area within the at least one region of interest comprising the at least one biological marker; an average size of the cells within the at least one region of interest; or a combination thereof (Barnes: ¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”). 
Regarding Claim 16, Barnes, in view of Kaur, teaches: the system of claim 9, wherein the at least one parameter comprises two parameters (Barnes: ¶67: “The Cox proportional hazards regression model models time to distant recurrence by taking two variables and finding the best logistic combination of the two to predict time to distant recurrence”; Barnes: ¶48: “the scores computed from individual marker slides may then be integrated to determine a risk score (for example, IHC3) using statistical methodology that includes fitting with a Cox proportional hazards regression model as performed by Cox modeling module 114”).
Regarding Claim 17, Barnes, in view of Kaur, teaches: the method of claim 16, wherein the two parameters represents (i) an area within the at least one region of interest comprising the at least one biological marker, and (ii) an average size of the cells within the at least one region of interest (Barnes: ¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”; The criteria listed in Barnes is not an exhaustive list and therefore includes the two parameters claimed, specifically in regards to sample morphology and cell morphology.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIUS CHAI/Examiner, Art Unit 2668 
                                                                                                                                                                                                       /VU LE/Supervisory Patent Examiner, Art Unit 2668